
	

114 HR 107 IH: To amend title 18, United States Code, to increase from 1 to 2 years the post employment restrictions on Members of the House of Representatives.
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 107
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Fitzpatrick introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to increase from 1 to 2 years the post employment
			 restrictions on Members of the House of Representatives.
	
	
		1.Increase in post employment restrictions for Members of the House of Representatives
			(a)In generalSection 207(e)(1) of title 18, United States Code, is amended—
				(1)in subparagraph (A)—
					(A)in the subparagraph heading, by inserting and members of the house of representatives after Senators;
					(B)by inserting or a Member of the House of Representatives after who is a Senator; and
					(C)by inserting or Member of the House of Representatives after such former Senator; and
					(2)in subparagraph (B)—
					(A)in the subparagraph heading, by striking Members and officers and inserting Officers;
					(B)in clause (i)—
						(i)by striking Any person who is a Member of the House of Representatives or and inserting Any person who is;
						(ii)by striking or (iii); and
						(iii)by striking such former Member of Congress or and inserting such former;
						(C)by striking clause (ii); and
					(D)by redesignating clause (iii) as clause (ii).
					(b)Effective dateThe amendments made by subsection (a) shall apply to individuals who leave office on or after the
			 date of the enactment of this Act.
			
